Citation Nr: 0012713	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of 
squamous cell carcinoma of the right base of the tongue, 
claimed as due to exposure to Agent Orange.

2.  Entitlement to an increased (compensable) evaluation for 
kidney stones.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to October 
1983.  He has been represented throughout his appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1997, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for the residuals of prostate cancer, as 
secondary to exposure to Agent Orange, and for kidney stones.  
Each disability was evaluated as noncompensably (i.e., zero 
percent) disabling, effective October 22, 1996.  That rating 
action also denied the veteran's claim of service connection 
for the residuals of squamous cell carcinoma of the right 
base of the tongue, claimed as due to exposure to Agent 
Orange during service.  The notice of disagreement with the 
latter determination was received in February 1997.  A 
statement of the case was issued that month, and the 
veteran's substantive appeal was received in April 1997.  A 
supplemental statement of the case was issued in July 1998.  

A VA compensation examination was conducted in December 1998.  
Thereafter, by a rating action in January 1999, the RO 
confirmed and continued the zero percent rating assigned for 
the service-connected kidney stones.  The RO increased the 
rating for the veteran's prostate cancer rediduals (with 
chronic calcific prostatitis) from the noncompensable level 
to 20 percent, effective October 22, 1996.  The RO thereafter 
concluded that the increase to 20 percent represented a total 
grant of the benefits sought on appeal with respect to that 
claim.  However, since the veteran had not indicated that he 
was content with the 20 percent rating for his prostate 
cancer and, therefore, since he must be presumed to be 
seeking the maximum rating attainable for his disability, 
unless specifically indicated otherwise, the issue remained 
in appellate status.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The appeal was received at the Board in May 1999.  

In July 1999, the Board remanded the case to the RO in order 
to schedule the veteran for a requested Travel Board hearing 
before a Member of the Board at the RO.  In January 2000, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board, sitting at Columbia, South Carolina.  A 
complete transcript of that hearing is of record.  At the 
hearing, the veteran and his representative confirmed that 
the only issues being contested are those reflected on the 
first page of this decision.  Therefore, the issue of an 
increased rating for prostate cancer with chronic calcific 
prostatitis is not currently before the Board.  The appeal 
was received back at the Board in March 2000.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran has been diagnosed with squamous cell 
carcinoma of the tongue, for which he underwent radiation 
therapy.  

3.  There has been no competent evidence submitted which 
shows that the veteran's squamous cell carcinoma of the right 
base of the tongue, first shown many years after service, is 
related to any incident of service, to include exposure to 
Agent Orange or other herbicide.  

4.  The medical evidence of record does not establish that 
the veteran has kidney stones at the present time, or that he 
has any symptoms associated with recurrent stone formation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of squamous 
cell carcinoma of the right base of the tongue.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a compensable evaluation for kidney 
stones are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
July 1957.  The record indicates that he served in the 
Republic of Vietnam from January 12, 1970, to December 18, 
1970.  He was awarded the Republic of Vietnam Meritorious 
Unit Citation, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and Vietnam Armed Forces Meritorious Unit 
Citation.  The service medical records, including the 
enlistment examination conducted in July 1957 as well as the 
retirement examination in September 1983, are negative for 
any findings or diagnosis indicating cancer of the tongue.  

The service medical records disclose that the veteran was 
seen in July 1970 complaining of intermittent left flank 
pain; it was noted that he had suffered kidney infections in 
the past, and he had some pain in the kidney which came and 
went.  In August 1970, it was noted that the veteran had a 
history of left renal calculus in 1958 and 1959, treated with 
irrigation of the renal pelvis.  The diagnosis was calculus, 
left renal pelvis.  KUB (kidney-ureter-bladder) X-rays and an 
IVP (intravenous pyelogram) performed in May 1972 revealed 
staghorn calculus formation.  In 1973, the veteran underwent 
renal surgery on the left kidney because of stone-hard 
calculus.  In February 1980, the veteran was again admitted 
to the hospital with sudden onset of pain in the left lumbar 
area, radiating down to the left lower quadrant and external 
genitalia.  The diagnosis was left renal colic due to stone.  
The veteran underwent cystoscopy and left retrograde and 
renal arteriogram; the discharge diagnosis was left renal 
colic due to stone.  

The veteran's claim for service connection for kidney stones 
and throat cancer, on VA Form 21-526, was received in October 
1996.  Submitted in support of the claim were private 
treatment reports dated from October 1991 to October 1996, 
reflecting clinical evaluation and treatment for several 
disabilities, including cancer of the tongue.  A treatment 
report dated in October 1991 indicates that the veteran was 
seen for complaints of low back pain, dysuria, frequency with 
small volumes, nocturia, and a strong urgency; he reported a 
history of stones in 1974 and 1981, for which he underwent 
left open stone surgeries.  No pertinent diagnosis was 
reported.  He was next seen in November 1991 for evaluation 
of urinary tract problems; a KUB series revealed malrotation 
and mild to moderate dilatation of the calices and renal 
pelvis.  The right kidney appeared completely normal.  The 
assessment was malrotated left kidney, status post previous 
kidney and stone surgery.  An IVP performed in July 1995 
revealed no kidney stones.

Those private treatment reports further show that, during a 
clinical visit in March 1996, the veteran had increased 
tissue in the right base of the tongue area with questionable 
ulceration; he had fullness in the right neck with mild 
tenderness.  He was seen in August 1996, at which time it was 
noted that he had experienced problems with a sore throat for 
approximately 18 months to 2 years; he was treated for a 
sinus condition, but his throat did not respond to this.  It 
was noted that a direct laryngoscopy with bronchoscopy and 
esophagoscopy revealed definite ulceration in the right base 
of the tongue, and a biopsy revealed nonkeratinizing squamous 
cell  carcinoma.  The veteran was diagnosed with squamous 
cell carcinoma of the base of the tongue, stage T1N1.  He was 
treated with radiation therapy.  

The veteran was afforded a VA compensation examination in 
December 1996, at which time it was noted that he had a 
history of having had nephrolithiasis; he had undergone a 
nephrolithotomy on his left kidney while in military service, 
and later had a second operation on the same kidney.  The 
veteran indicated that he was not aware of any stones at the 
present time.  The diagnostic impression was history of 
nephrolithiasis, no stones noted at this time.  

Received in March 1997 were private treatment reports dated 
from August 1996 to December 1996, reflecting ongoing 
radiation therapy and followup evaluation for carcinoma of 
the tongue and vallecula.  During a clinic visit in December 
1996, the examiner indicated that he performed a fiberoptic 
examination of the pharynx and larynx; he noted that while 
the veteran had some secretions involving the vallecula area, 
there was no evidence of any recurrence of tumor.  The larynx 
itself appeared normal.  The veteran had no enlarged lymph 
nodes involving his neck.  Subsequently received, in October 
1998, were private treatment reports dated from December 1996 
to April 1998, showing treatment mainly for prostate cancer.  
These records do not reflect any recurrence of, or treatment 
for, kidney stones.  

The veteran was afforded another VA examination in December 
1998, at which time he again reported undergoing open 
nephrolithotomy twice in the 1970's for left renal stones; 
however, since then, he denied any history of renal colic or 
other stones.  He also denied any history of febrile UTI 
(urinary tract infection); however, he gave a history of 
recurrent lower UTI's, averaging about 2 to 3 times every 
year.  He denied any other history of renal colic, passage of 
stones, or intervention for stones since the 1970's.  It was 
noted that no catheterization was required.  On examination, 
the abdomen was obese and soft, with a left flank incision 
consistent with previous stone surgery.  Both testicles were 
normal in size and consistency.  The rectal examination 
performed showed the prostate to be small, with no nodules 
felt.  The examiner stated that the veteran had a history of 
stone disease; however, he had been free of renal colic and 
stone problems since the 1970's.  

At his personal hearing in January 2000, the veteran and his 
representative expressly agreed that the issues in question 
were service connection for carcinoma of the tongue and 
increased rating for kidney stones.  The veteran testified 
that he ate, slept, and drank in Vietnam from January to 
December 1970, and was therefore exposed to Agent Orange; he 
argued that, if cancer involving other areas of the digestive 
tract can be attributed to Agent Orange, then cancer of the 
tongue should also be attributed to exposure of Agent Orange 
in Vietnam and, thus, service connected.  The veteran stated 
that the radiation treatment which he underwent for cancer of 
the tongue completely destroyed his salivary glands and his 
teeth, and that he now suffers from dry mouth.  He indicated 
that he had left-side kidney stones removed that have left 
him with very bad scars; he stated that a doctor has 
indicated that one of his kidneys was slightly canted or 
cocked, as a result of which he can never empty his bladder.  
He further testified that he was undergoing annual 
examination, and that he did not have any current pain or 
problem from kidney stones.  

II.  Legal analysis

A.  Service connection for squamous cell carcinoma
of the right base of the tongue

The veteran contends that his squamous cell carcinoma of the 
right base of his tongue resulted from his exposure to Agent 
Orange during his period of active duty service in Vietnam.  
Thus, he maintains that service connection is warranted for 
the residuals of squamous cell carcinoma of the tongue.  

The threshold question in this case must be whether the 
veteran has a presented well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

When a malignant tumor is manifested to a compensable degree 
within one year following a veteran's release from service, 
service connection may be established for the disability, 
even though it is not otherwise established as having been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he has been diagnosed, after service, as having squamous 
cell carcinoma of the tongue, with current residuals thereof 
following radiation therapy.  However, carcinoma of the 
tongue is not one of the presumptive diseases listed in 
either 38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, 
under the law, the veteran is not entitled to a presumption 
that his carcinoma of the tongue was etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt, 
supra.  

Moreover, since the veteran was not diagnosed with a disease 
listed at 38 C.F.R. § 3.309(e), he is also not entitled to 
the presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.  

We appreciate the veteran's sincere belief that he was 
exposed to Agent Orange and/or other herbicide agents in 
service.  In this regard, even if we were to assume such 
exposure, the Board finds that the veteran has not submitted 
a well-grounded claim on this basis, because he has not 
provided a medical statement which relates his currently 
diagnosed respiratory disorders to exposure to Agent Orange 
or other herbicide(s) in service.  

Finally, the Board also finds that the veteran has not 
submitted a well-grounded claim of service connection for 
cancer of the tongue on a direct basis.  He has not submitted 
any competent medical evidence that his carcinoma was related 
to his period of active service.  As noted above, his service 
medical records do not show that he ever received a diagnosis 
of squamous cell carcinoma of the tongue.  The private 
treatment reports of record show that he was not diagnosed as 
having cancer of the tongue until 1996, some 13 years after 
his retirement from active service.  


Moreover, as noted above, there is no medical opinion of 
record indicating that his cancer of the tongue was related 
to exposure to Agent Orange in service.  Therefore, the Board 
finds the veteran's claim for service connection for a 
respiratory disorder is not well-grounded.  See Elkins, Epps, 
Caluza, supra.  

While the Board does not doubt the sincerity of the veteran's 
contention that his cancer of the tongue was caused by 
exposure to Agent Orange, we note that he has not met his 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own assertions, or those of his 
representative on his behalf, because, as lay persons, they 
are not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").  See also Carbino v. Gober, 10 Vet.App. 
507, 510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Accordingly, service connection for 
the residuals of squamous cell carcinoma of the right base of 
the tongue, must be denied.  

The Board is cognizant that the RO did not deny the veteran's 
claim as not well grounded, and one could therefore assert 
that we have decided the claim on a basis different from that 
applied below, by the RO.  When the Board addresses in its 
decision a question that has not been addressed by the RO, in 
this case well-groundedness, we must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  We find that the veteran has 
been accorded ample opportunity to present argument and 
evidence in support of his claim.  Any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the veteran.  

We would further note that the Court of Appeals for Veterans 
Claims has recently addressed this concern, as follows:

[T]he appellant contends that the Board violated 
the appellant's due process rights because it 
found that his claim was not well grounded while 
the VARO had denied his claim on the merits.  The 
appellant argues that the change in the reasoning 
for the denial of his claim was prejudicial 
because he was not offered the opportunity to 
respond to these arguments and establish a well-
grounded claim.  See Bernard v. Brown, 4 Vet.App. 
384 (1993) (Board must determine whether the 
appellant was prejudiced when the Board's grounds 
for deciding the case are different from the 
VARO's).  Here, the Board analyzed its procedural 
obligations under Bernard and determined that the 
appellant was not prejudiced because essentially 
the VARO granted him a greater review than he was 
entitled.  Because it is the claimant's obligation 
to provide a well-grounded claim, the Court agrees 
with the Board's analysis in this case.  Cf. 
Edenfield v. Brown, 8 Vet.App. 384 (1995) (en 
banc) (appellant not prejudiced when Court denies 
a claim as not well grounded when Board denied 
claim on the merits).

Voerth v. West, supra, 13 Vet.App. at 121.

Because the veteran's claim is not well-grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  The duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69,78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, supra.  In this case, the VA is not on notice 
of any known and existing evidence which would render the 
veteran's claim plausible.


B.  Increased rating for kidney stones

The Board finds the veteran's claim for increased 
compensation benefits for service-connected kidney stones is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In addition, the Board finds that the 
evidentiary development conducted in connection with the 
claim is adequate to satisfy the duty to assist.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The current noncompensable rating for kidney stones was 
assigned under the provisions of Diagnostic Code (DC) 7508 of 
the rating schedule, which applies to nephrolithiasis.  Under 
that code, nephrolithiasis is rated as hydronephrosis, except 
when there is recurrent stone formation requiring one or more 
of the following:
(1) diet therapy, (2) drug therapy, (3) invasive or 
noninvasive procedures more than two times per year.  38 
C.F.R. § 4.115b, DC 7508 (1999).  Under DC 7509, the code for 
hydronephrosis, a 10 percent rating is provided for "[o]nly 
an occasional attack of colic, not infected and not requiring 
catheter drainage."  38 C.F.R. § 4.115b, Code 7509 (1999).  
Since DC 7509 does not set forth specific criteria for a 
noncompensable rating, 38 C.F.R. § 4.31 (1999) is applicable.  
Under that provision, "In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met."  

The records indicate that the veteran had several stones 
removed while on active duty; however, the record indicates, 
and the veteran has reported, that he has not had any 
problems with kidney stones since service.  Post-service 
examinations and treatment records show no indication of a 
recurrence of stones.  None were found on a VA examination in 
December 1996, or in later private treatment reports.  We 
note, in particular, that an IVP performed in July 1995 was 
negative for kidney stones.  During a VA compensation 
examination in December 1998, it was reported that the 
veteran had been free of renal colic and stone problems since 
the 1970's.  He continues to have complaints of urinary 
dysfunction, but his physicians have attributed his 
complaints to other disorders, such as chronic prostatitis.

The evidence does not demonstrate that the veteran has 
occasional attacks of colic which would warrant a 10 percent 
rating on the basis of hydronephrosis or that he has 
recurrent stone formation requiring diet or drug therapy or 
invasive or noninvasive procedures more than twice per year.  
In the absence of the specific findings required for a 10 
percent rating under either code, a noncompensable rating 
must be assigned.  

The negative evidence of record outweighs the positive 
evidence of record in this case, and the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The 
disability shown by the evidence of record does not more 
nearly approximate the level required for a compensable 
rating under the applicable criteria.  38 C.F.R. § 4.7 
(1999).  



ORDER

Service connection for residuals of squamous cell carcinoma 
of the right base of the tongue is denied.  

A compensable evaluation for kidney stones is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

